Citation Nr: 0809076	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  03-09 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle fracture.

2.  Entitlement to service connection for residuals of 
shoulder dislocations.

3.  Entitlement to service connection for residuals of 
fractures of vertebrae.

4.  Entitlement to service connection for heart problems.

5.  Entitlement to service connection for dengue fever.  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from July 1943 to May 1947 and 
from October 1952 to January 1954.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  
The claims on appeal were remanded to the RO via the Appeals 
Management Center (AMC) in July 2005, and now return for 
further review.  Original jurisdiction ovethe veteran's 
claims now resides with the Los Angeles RO.


FINDINGS OF FACT

1.  The evidence preponderates against the veteran having had 
a right ankle fracture in service.  

2.  The evidence preponderates against the veteran having 
current residuals of shoulder dislocations in service.  

3.  The evidence preponderates against the veteran having had 
vertebral fractures in service.  

4.  The evidence preponderates against the veteran having 
heart problems that developed in service or that are 
otherwise causally related to service.  

5.  The evidence preponderates against the veteran having had 
dengue fever in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
right ankle fracture are not met.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2007).

2.  The criteria for service connection for residuals of 
shoulder dislocations are not met.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2007).

3.  The criteria for service connection for residuals of 
fractures of vertebrae are not met; service connection for 
arthritis of the spine on a presumptive basis is not 
warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

4.  The criteria for service connection for heart problems 
are not met; service connection for a cardiovascular disorder 
on a presumptive basis is not warranted.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).

5.  The criteria for service connection for dengue fever are 
not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (herein, the RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if complete 
notice is not provided until after the initial adjudication, 
such a timing error can be cured by subsequent complete VCAA 
notice, followed by readjudication of the claim, as in a 
statement of the case (SOC) or a supplemental SOC (SSOC).  
Mayfield; Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

The RO issued VCAA notice in September 2001 addressing the 
veteran's claims for fractures of vertebrae and heart 
problems.  The veteran's other claims on appeal were not 
specifically addressed by a VCAA letter prior to initial 
adjudication by a June 2002 rating action.  However, 
following Board remand in July 2005, a VCAA letter was issued 
addressing all the claims on appeal.  This October 2006 
letter effectively satisfied all four notice requirements of 
the VCAA, and was followed by issuance of an SSOC in June 
2007.  The October 2006 letter informed of the evidence 
required to substantiate the claims for service connection.  
See 38 C.F.R. Part 3.  It also informed what evidence VA 
would seek to provide and what evidence the veteran was 
expected to provide.  Also by this letter, the veteran was 
requested to inform of any additional evidence pertinent to 
his claim, and because he did not inform of any additional 
evidence pertinent to the claims here denied, the requirement 
to ask that he submit any additional pertinent evidence he 
had was effectively satisfied.  He was also told that it was 
ultimately his responsibility to see that pertinent evidence 
not in Federal possession is obtained.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
These Dingess elements of notice were not afforded the 
veteran prior to the RO adjudication of these claims here 
denied, in June 2002.  However, there is ultimately no 
prejudice to the veteran's claims based on that earlier 
failure to provide the Dingess notice, because the claims for 
service connection are herein denied, and no disability 
rating or effective date will be assigned.  Moreover, the 
veteran was advised of the information required by Dingess in 
the June 2007 SSOC, and, when later asked by letter in 
December 2007 whether he desired to have another Board 
hearing, he did not reply.

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA 
letters requested that the veteran advise of any VA and/or 
private medical sources of evidence pertinent to his claims, 
and to provide necessary authorization to obtain those 
records.  It also requested evidence and information about 
treatment after service, in support of the claims.
 
A December 2001 VA examination record, and the veteran's 
service medical records (SMRs) have been obtained and 
associated with the claims folder.  The veteran submitted 
some statements by private medical practitioners, which were 
associated with the claims folder in September 2001.  He 
informed of no VA or private treatment records pertinent to 
his claims that presented the reasonable possibility of being 
obtained.  Rather, in October 2001 he provided authorizations 
to release pertinent information, but he then said that 
physicians were deceased, or contact information was 
unavailable, or records were destroyed by fire, and hence 
effectively advised, by statements on these submission and by 
other statements of record, that no pertinent treatment 
records were available to be obtained.  All records and 
statements received were associated with the claims folder, 
and the veteran was duly informed, including by the appealed 
June 2002 RO decision and by a March 2003 SOC and the June 
2007 SSOC, of records obtained in furtherance of his claims, 
and thus by implication of records not obtained.  The veteran 
was adequately informed of the importance of obtaining all 
relevant records.  He has not identified any additional 
existing evidence presenting a reasonable possibility of 
furthering the appealed claims here denied.  

The Board remanded the case in July 2005 for a further VA 
examination to address medical questions raised by the 
record.  The AMC sent the veteran several letters, documented 
in the claims folder, in attempts to contact him and notify 
him of pending examination.  However, the veteran failed to 
respond and failed to appear for scheduled examination.  The 
Board notes that the duty to assist in the development and 
adjudication of a claim is not a one-way street. Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he cannot passively wait for it in circumstances where 
he may or should have evidence that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193, reconsideration denied, 1 Vet. App. 406 (1991) (per 
curiam).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Furthermore, while the VA does have a duty to assist 
the veteran (appellant) in the development of a claim, that 
duty is not limitless.  In the normal course of events, it is 
the burden of the appellant to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
VA to "turn up heaven and earth" to find him.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).  Here, due efforts were made 
to contact the veteran and afford him an examination to 
address medical questions raised.  His failure to cooperate 
with those efforts causes that associated duty to be at an 
end.  

The Board is satisfied that development requested in the July 
2005 remand has been satisfactorily completed.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  As noted, the veteran 
failed to appear for the requested examination.  However, the 
examiner nonetheless carefully reviewed the record and, in a 
May 2007 report, successfully addressed medical questions 
raised by the veteran's claims.  This examiner's careful 
review of the claims folder, and assessment of findings and 
absence of findings therein, affords sufficient evidentiary 
bases for the Board's determinations herein.  Hence, the 
Board finds the May 2007 report, taken together with all the 
evidence of record, to be adequate for purposes of the 
present determinations.  

There remains no further duty to develop these claims.  There 
is no indication that reported or otherwise available 
treatment or examination records have not been appropriately 
obtained and associated with the claims folder, to the extent 
reasonably possible, as already discussed.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of these 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).  Here, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  Id.

The veteran has addressed his claims by submitted statements 
as well as by testimony provided by him and his wife at a 
Travel Board hearing conducted at the RO before an Acting 
Veterans Law Judge.  A transcript of that hearing is 
contained in the claims folder.  The veteran was duly 
informed by a December 2007 letter that the Judge who 
conducted that hearing is no longer employed at the Board, 
and the veteran was then afforded the opportunity for a 
further hearing.  He did not reply to that request.  There is 
no indication that the veteran desires a further opportunity 
to address his claims that has not been fulfilled.  

The Board notes that the veteran has represented himself in 
this appeal.  He was duly informed of the opportunity to 
obtain representation by the VCAA letters he received in 
September 2001 and October 2005.  There is no indication that 
he desires representation, or that requested representation 
was otherwise denied him.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefits flowing to the 
veteran.  The Court of Appeals for Veteran Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

II.  Claims for Service Connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Certain diseases, such as arthritis and cardiovascular 
diseases, may be subject to service connection based on 
presumed incurrence in service if manifested to a compensable 
degree within one year subsequent to service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson 492 
F. 3d 1372 (Fed. Cir. 2007); See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

A.  Service Connection for Dengue Fever and Heart Problems

In his claim received in September 2001, the veteran 
contended that he had dengue fever and nasal pharyngitis, and 
spent several weeks in a hospital in the Philippines.  He 
then added that he was also in the Naval hospital in San 
Diego for several weeks for arrhythmia and breathing 
difficulties.  

The veteran testified in August 2003 that he developed dengue 
fever in service in the Philippines, from which he was cured 
in service.  He added that subsequently in service he 
developed nasal pharyngitis.  However, he contended that 
residuals and after-effects of the dengue fever affected his 
body systems, and that is the basis for his claim for service 
connection for heart problems.  

In May 2007 the veteran did not appear for a scheduled VA 
examination, but the examiner then carefully reviewed the 
claims folder and provided a medical report and nexus 
opinions based on that review.  The examiner observed that, 
while the veteran was hospitalization between August 1946 and 
September 1946 for symptoms including malaise and fever, and 
was then observed for dengue fever, dengue fever was ruled 
out, and the veteran was then for a time assessed as having 
malaria.  However, a malaria smear was negative, and a 
diagnosis of malaria was "not concurred in."  The examiner 
concluded in essence that both dengue fever and malaria were 
ruled out. He further noted that the veteran recovered from 
his acute illness, with examinations in March 1947, May 1950, 
August 1952, and January 1954 all producing negative 
findings. 

The May 2007 examiner also reviewed X-rays and EKGs from 
2001, which showed a possible inferior infarct and sinus 
bradycardia, but no arrhythmia.  The examiner noted a past 
medical history of coronary artery disease with bypass in 
1992, and bilateral carotid endarterectomies in 1992, and 
assessed that these conditions could be related to a past 
myocardial infarction prior to 1992.  However, the examiner 
opined that the veteran never had dengue fever in service, as 
shown by the service records, and that the veteran's coronary 
artery disease was not due to dengue fever.  The examiner 
further opined that no claimed disability (to include no 
dengue fever and no heart disorder) was etiologically related 
to service.  

The Board has reviewed the SMRs and post-service records, and 
finds the veteran's history to have been accurately reviewed 
and assessed by the May 2007 VA examiner with respect to both 
the absence of dengue fever findings in service and the 
absence of findings of any heart disorder causally associated 
either with dengue fever or with service.  Service medical 
records are entirely negative for findings of any heart 
disease.  

The SMRs do reflect that the veteran was seen in August 1946 
for acute anterior chest pains of two to three days duration, 
developing into a feeling of acute illness noted to have 
begun 24 hours earlier, with malaise, aching, headache, 
temperature, and slight sore throat.  The veteran had 
reported a longer prior interval of anterior pains.  However, 
cardiac evaluation at that time showed full, regular pulse; 
cardiac rate and rhythm regular without murmur; blood 
pressure 120/76; and heart not enlarged.  It was during this 
hospitalization that the veteran was at first suspected of 
having dengue fever.  

Upon service examination in August 1952, a history was noted 
of knife-like precordial pains, but the veteran was noted to 
have been observed for these pains at the U.S. Naval Hospital 
in San Diego in 1946, with no organic disease found.  

A VA examiner in December 2001 accepted the veteran's report 
of "evidence of carditis with cardiac arrhythmia (extra 
systole)" with treatment for that condition in service.  
That examiner also noted the veteran's history of coronary 
artery disease with bypass surgery in 1992 and bilateral 
carotid endarterectomies also in 1992.  The examiner reviewed 
an EKG and found sinus arrhythmia at 58 beats per minute, 
with left axis deviation and an old inferior infarct.  The 
examiner assessed that the veteran's dengue fever with 
arrhythmias from service had resolved but that residual 
arrhythmias were still present.  

The Board must respectfully reject the December 2001 VA 
examiner's findings and conclusions, as based on the 
inaccurate factual premise of dengue fever and arrhythmias in 
service.  A medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  Information from the SMRs is not reflected in 
the December 2001 examiner's findings, and the Board 
concludes that the December 2001 VA examiner did not review 
those service records as a basis for his findings and 
conclusions.  Rather, it appears that the examiner relied on 
the veteran's self-reported history.  

The May 2007 examiner, while not able to examine the veteran, 
did carefully review the record, and noted the absence of 
finding of dengue fever in service, with cardiac arrhythmia 
shown neither in service records nor upon EKG in 2001.  

While the Board considers the veteran's own statements 
regarding dengue fever or arrhythmia in service, the Board 
finds that these are outweighed by the objective findings 
documented in service medical records, with an ultimate 
finding of no dengue fever and consistent findings of normal 
cardiac function.  Hence, the December 2001 VA examiner's 
findings and conclusions, based solely upon his reported 
history, can be of no probative value.  Reonal v. Brown, 
supra.

Accordingly, with the preponderance of the evidence against 
the veteran's actually having had dengue fever in service and 
against heart problems developing in service or being 
otherwise causally related to service, the preponderance of 
the evidence is against the veteran's claims for service 
connection for dengue fever and heart problems on a direct 
basis.  38 C.F.R. § 3.303.  Absent evidence to support 
cardiac disability present within the first post-service 
year, service connection for heart problems on a first-year-
post-service presumptive basis is also not warranted.  
38 C.F.R. §§ 3.307, 3.309.  

The preponderance of the evidence is against the claims for 
service connection for dengue fever and heart problems, and, 
therefore, the benefit of the doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Service Connection for Residuals of a Right Ankle 
Fracture,
Residuals of Shoulder Dislocations, and 
Residuals of Fractures of Vertebrae

In his September 2001 claim, the veteran contended that he 
fractured his ankle in 1944.  He then further contended that 
he also fractured his vertebra, which caused severe neck 
pain.  He added that while stationed in Okinawa he dislocated 
his shoulders.
  
The veteran submitted a February 1998 letter by a treating 
physician, informing of the veteran's history of an accident 
in service in Okinawa during World War II, in which "he was 
thrown from a weapons carrier while identifying the remains 
of soldiers," sustaining "injury to his left shoulder which 
never completely resolved."  However, this physician 
provided no first-hand knowledge of this reported injury or 
independent evidence as a basis for this history, but rather 
apparently afforded a recitation of the veteran's self-
reported history.  A bare transcription of lay history, 
unenhanced by additional comment by the transcriber, is not 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Ultimately, this physician's letter amounts 
to no more than just such a bare transcription of lay history 
for purposes of supporting the veteran's claim, and hence is 
no better than the veteran's own statements, and thus affords 
no corroboration of the alleged in-service incident and 
injuries.

Also in September 2001, the veteran submitted a two other 
statements by treating physicians, one dated in January 1998 
and the other dated in February 1998, but neither of these 
addressed etiology of any claimed disorders as related to 
service or years immediately proximate to service.  Neither 
adds to the record in any material way supportive of the 
veteran's claims.  

At his August 2003 hearing, the veteran testified that he was 
thrown out of a weapons carrier while stationed at Okinawa in 
service, dislocating both shoulders and fracturing his 
vertebrae, among other injuries.  Also at his August 2003 
hearing, he testified that he injured his right ankle when he 
was sent to college at the University of Southern California 
by the Navy.  

Service medical records do not reflect that the veteran had 
any injury or disability of the ankles, vertebrae, or 
shoulders.  The veteran's periodic service examinations as 
documented in the claims folder, including his January 1954 
service examination as associated with his service 
separation, all found no such injuries or disabilities.  
Post-service records also do not reflect any disabilities of 
the ankles, shoulders, or spine for decades after service.  

Upon VA examination in December 2001 the veteran reported a 
history of a fracture of the right ankle in 1944 treated 
symptomatically.  He also then reported dislocation of his 
shoulders in 1947, also treated symptomatically.  The 
examiner noted a history of progressive osteoarthritis 
affecting the cervical, thoracic, and lumbar spine, as well 
as other joints including the left shoulder, but did not note 
a history of spinal injury in service.  

Upon the December 2001 examination, the examiner found local 
tenderness and limitation of motion of the right ankle, as 
contrasted with local tenderness but apparent normal range of 
motion in the left ankle.  X-rays of the right ankle showed a 
plantar spur.  The examiner assessed status post right ankle 
fracture and plantar spur, and opined that the right ankle 
fracture in 1947 appeared to have resolved.  

The December 2001 examiner observed that the veteran's left 
shoulder demonstrated some limitation of motion in all 
ranges, whereas the right shoulder demonstrated at most a the 
slightest decrease from maximal range of motion.  The 
examiner found that the right shoulder was within normal 
limits, but the left shoulder had pain throughout its range 
of motion.  The examiner assessed that the veteran's 
conditions of shoulder dislocations in 1947 appeared to have 
resolved except for decreased motion in the left shoulder.  

The December 2001 examiner observed localized tenderness and 
some limitation of motion in all spine sections (cervical, 
thoracic, and lumbar).  The examiner assessed that there was 
spondylosis in the cervical, thoracic, and lumbar segments, 
with degenerative disc disease at C6-C7, including as shown 
by x-rays.  However, the examiner identified no vertebral 
fracture residuals, assessing only osteoarthritis of the 
spine with difficulty walking.  

As already noted, in May 2007 the veteran did not show up for 
a VA examination, but the examiner then carefully reviewed 
the claims folder and provided a medical report with opinions 
based on that review.  The examiner noted the absence of any 
record of ankle fracture, shoulder dislocation, or vertebral 
fracture at any time from 1942 up to his service separation 
in 1954.  The examiner noted that the veteran had previously 
claimed a fracture of his coccyx, but there was also no 
record of that injury during the service period.  The 
examiner further noted that a 2001 X-ray showed no healed or 
old fracture of the right ankle.  The examiner assessed that 
there was no objective evidence to support a history of right 
ankle fracture.  

The May 2007 examiner also observed that X-ray in 2001 did 
not show any chronic injury from multiple shoulder 
dislocations, and assessed that there was no medical or 
physical evidence to support an assessment of a history of 
shoulder dislocations.

The December 2001 VA examiner appears to have based the 
report of the veteran's history on the veteran's self-report 
of past injuries and disabilities, as there is no SMR or 
contemporaneous medical record within the claims folder 
documenting the alleged fracture of the right ankle, shoulder 
dislocations, or vertebral fractures in service.  There is no 
indication that the SMRs are incomplete, and the Board 
accordingly concludes that the preponderance of the evidence 
is against the veteran having fractured his right ankle or 
suffered shoulder dislocations or vertebral fractures in 
service.  

With the preponderance of the evidence against a right ankle 
fracture, shoulder dislocations, or vertebral fractures in 
service and against residuals of a right ankle fractures, 
shoulder dislocations, or vertebral fractures being otherwise 
causally related to service, the preponderance of the 
evidence is against the veteran's claims for service 
connection for residuals of a right ankle fracture, residuals 
of shoulder dislocations, and residuals of fractures of 
vertebrae.  38 C.F.R. § 3.303.  The veteran's arthritis of 
the spine is also not shown to have been present within the 
first post-service year, and hence service connection for 
arthritis of the spine on a first-year-post-service 
presumptive basis is also not warranted.  38 C.F.R. §§ 3.307, 
3.309.  

The preponderance of the evidence is against the claims for 
service connection for residual of a right ankle fracture, 
residuals of shoulder dislocations, and residuals of 
fractures of vertebrae, and, therefore, the benefit of the 
doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for residuals of a right ankle fracture is 
denied.

Service connection for residuals of shoulder dislocations is 
denied.

Service connection for residuals of fractures of vertebrae is 
denied.

Service connection for heart problems is denied.

Service connection for dengue fever is denied.  



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


